Case 9:19-cv-80121-WM Document 101-5 Entered on FLSD Docket 05/27/2020 Page 1 of 6




                 Exhibit B to Fee
                     Motion
                (Max Declaration)
Case 9:19-cv-80121-WM Document 101-5 Entered on FLSD Docket 05/27/2020 Page 2 of 6
Case 9:19-cv-80121-WM Document 101-5 Entered on FLSD Docket 05/27/2020 Page 3 of 6
Case 9:19-cv-80121-WM Document 101-5 Entered on FLSD Docket 05/27/2020 Page 4 of 6
Case 9:19-cv-80121-WM Document 101-5 Entered on FLSD Docket 05/27/2020 Page 5 of 6
Case 9:19-cv-80121-WM Document 101-5 Entered on FLSD Docket 05/27/2020 Page 6 of 6
